      Case 1:19-cv-11049-LTS Document 34 Filed 09/09/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


JOHN DOE,

          Plaintiff,

     v.                                          Civil Action
                                                 No. 19-11049-LTS
BRANDEIS UNIVERSITY, et. al.,

          Defendants.


                JOINT SCHEDULING CONFERENCE STATEMENT

   Pursuant to Local Rule 16.1. counsel for the defendant and plaintiff pro se have

conferred and now submit this Joint Scheduling Conference Statement in anticipation of

the scheduling conference set for September 16, 2019, at 9:00 a.m.

   A. Proposed Pretrial Schedule

   This case was filed on May 6, 2019, and the answer was filed on July 22, 2019.

Counsel for the defendant and plaintiff pro se accordingly propose the following pretrial

schedule:

   1. AMENDMENT OF PLEADINGS to be completed by March 1, 2020.

   2. INITIAL DISCLOSURES required by Fed. R. Civ. P. 26(a)(1) to be completed
      by October 1, 2019.

   3. FACT DISCOVERY including service of and responses to written discovery
      requests and all depositions, to be completed by May 1, 2020.

   4. EXPERT DISCOVERY

            a. Plaintiff’s trial experts designated and information required by Fed. R.
               Civ. P. 26(a)(2) disclosed by June 1, 2020.

            b. Defendant’s trial experts designated and information required by Fed. R.
               Civ. P. 26(a)(2) disclosed by July 1, 2020.


                                             1
      Case 1:19-cv-11049-LTS Document 34 Filed 09/09/19 Page 2 of 4




           c. Expert depositions concluded by August 1, 2020.

   5. DISPOSITIVE MOTIONS

           a. Dispositive motions filed by July 15, 2020.

           b. Oppositions to dispositive motions filed by August 15, 2020.

   6. CASE MANAGEMENT AND PRETRIAL CONFERENCES on dates to be

       determined by the Court.

   B. Certifications

       The parties’ certifications of compliance with Local Rule 16.1(D)(3) are attached.

   Plaintiff pro se,                        Counsel for the defendant,



        /s/                                    /s/                         .
   John Doe                                 Scott A. Roberts (BBO No. 550732)
   P.O. Box 541456                          Arielle B. Kristan (BBO No. 677048)
   Waltham, MA 02454                        Hirsch Roberts Weinstein, LLP
   (312) 971-1117                           24 Federal Street, 12th Floor
                                            Boston, MA 02108
                                            (617) 348-4300


   September 9, 2019


                            CERTIFICATE OF SERVICE

       I, John Doe, hereby certify that on this 9th day of September, 2019, this document

was filed electronically through the ECF system and thereby delivered by electronic

means to all counsel of record.


                                                /s/   John Doe, pro se                .




                                            2
      Case 1:19-cv-11049-LTS Document 34 Filed 09/09/19 Page 3 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JOHN DOE,

           Plaintiff,

     v.                                           Civil Action
                                                  No. 19-11049-LTS
BRANDEIS UNIVERSITY, et. al.,

           Defendants.


   PLAINTIFF’S CERTIFICATION PURSUANT TO LOCAL RULE 16.1(D)(3)

          The undersigned affirm that they have conferred with a view to establishing a

budget for the costs of conducting the full course and various alternative courses of the

litigation and to consider the resolution of the litigation through the use of alternative

dispute resolution programs such as those outlined in Local Rule 16.4.


Plaintiff pro se,



     /s/
John Doe
P.O. Box 541456
Waltham, MA 02454
(312) 971-1117




September 9, 2019




                                              3
      Case 1:19-cv-11049-LTS Document 34 Filed 09/09/19 Page 4 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JOHN DOE,

           Plaintiff,

     v.                                           Civil Action
                                                  No. 19-11049-LTS
BRANDEIS UNIVERSITY, et. al.,

           Defendants.


  DEFENDANTS’ CERTIFICATION PURSUANT TO LOCAL RULE 16.1(D)(3)

          On behalf of the defendants Brandeis University, et al., the undersigned affirm

that they have conferred with a view to establishing a budget for the costs of conducting

the full course and various alternative courses of the litigation and to consider the

resolution of the litigation through the use of alternative dispute resolution programs such

as those outlined in Local Rule 16.4.


Counsel for the defendants,                    Authorized representative of the defendants,



      /s/                                           /s/
Scott A. Roberts (BBO No. 550732)              Steven S. Locke
Arielle B. Kristan (BBO No. 677048)            Counsel
Hirsch Roberts Weinstein, LLP                  Brandeis University
24 Federal Street, 12th Floor                  415 South Street, Gryzmish Center 117
Boston, MA 02108                               Waltham, MA 02453
(617) 348-4300                                 (781) 736-3017


September 9, 2019




                                              4
